Citation Nr: 0033216	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  99-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic left eye 
disability secondary to service-connected residuals of a 
fracture of the right mandible.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


INTRODUCTION

The veteran had several months of active service from 
September 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Salt Lake City, Utah, which increased from zero 
percent to 10 percent, the disability rating for the 
veteran's residuals of a fracture of the right mandible and 
which denied service connection for a left eye disorder 
secondary to the service-connected fracture residuals of the 
right mandible.  Additional evidence was developed and by 
rating decision dated in June 1999, the disability rating for 
the fracture residuals of the right mandible was increased to 
20 percent, effective February 22, 1999.  The undersigned 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Evidence of record includes an April 1999 statement from the 
veteran in which he requested waiver of a debt that he 
incurred with the VA Medical Center in Salt Lake City.  This 
matter has not been developed or adjudicated for 
consideration by the Board at this time and is referred to 
the RO for appropriate action.  

A review of the record also reflects that by rating decision 
dated in December 1999, service connection for loss of 
balance secondary to the service-connected residuals of a 
fracture involving the mandible and service connection for 
depression secondary to the service-connected headaches and 
residuals of a fracture of the mandible were denied.  The 
veteran was notified of the determinations by communication 
dated September 22, 1999.  No further communication from him 
with regard to these matters has been received by the RO.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public 
Law 106-475.  The Act removed the requirement for a claimant 
to submit a well-grounded claim.  The Act also passed into 
law VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable in this 
case.  

In communications dated in September 1998, an oral and 
maxillo-facial surgery specialist indicated the veteran had 
been seen twice by him regarding radiographs that were 
obtained of the jaw joints.  The specialist believed that the 
veteran required further treatment, most likely surgical in 
nature, to repair the jaw so as to allow the veteran to 
return to normal functioning.  Medical records subsequent 
thereto do not reflect that any such surgery has yet taken 
place.  

In a March 1999 communication an oral and maxillo-facial 
surgery specialist in Nebraska examined the veteran and noted 
that the specialist whose comments are referred to above, had 
a magnetic resonance imaging scan done of the veteran.  He 
requested a copy of the scan, but indicated he had not yet 
received it.  

The veteran's accredited representative, in a May 1999 
statement, asked that the veteran be accorded a thorough and 
contemporaneous examination.  The representative also noted 
that the examinations of record do not provide a nexus or 
etiology opinion pertaining to the disabilities at issue.  In 
light of the changes made by the Act, the undersigned 
believes an attempt should be made to obtain any outstanding 
treatment records for the veteran from both private and VA 
sources.  See Veterans' Claims Assistance Act of 2000, Public 
Law No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A).

The undersigned believes that the duty to assist requires VA 
to undertake every reasonable effort to provide a veteran 
with assistance in order to render an equitable disposition 
of an appeal.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers, inpatient or outpatient, 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not already been 
previously secured.  Any records received 
should be associated with the claims 
file.  Of particular interest is the 
indicated report of magnetic resonance 
imaging done by Blaine D. Austin, D.D.S., 
in September 1998.  

2.  Thereafter, the veteran should be 
accorded examinations by individuals 
knowledgeable in the area of oral and 
maxillo-facial surgery and the eyes for 
the purpose of determining the current 
nature and extent of impairment resulting 
from the service-connected residuals of a 
fracture of the right mandible and the 
etiology of any left eye disorder, 
respectively.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  Copies of all 
pertinent records in the claims file must 
be available to the examiner(s) for 
review.  The examiner conducting the 
examination of the mandible region should 
opine as to the degree of impairment 
attributable to the residuals.  The 
examiner who conducts the examination of 
the eyes is to provide an opinion as to 
whether it is as likely as not that any 
currently diagnosed left eye disorder is 
related to the service-connected 
residuals of a fracture of the right 
mandible.  

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement correct procedures in 
accordance with Stegall v. West, 11, 
Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, and 
ensure that all notification and 
development action required by the 
Veterans' Claims Assistance Act of 2000, 
Public Law No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case 
and be provided with a reasonable time period in which to 
respond.  The case should then be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



